DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 contains the limitation "fire-rated".  Based on the specification, what constitutes “fire-rated” is based on the standard “NFPA 30” (see paragraph [0020]). Where a government or industry standard is used in a claim as a limitation, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph because the claim scope is uncertain since standards are subject to change over time.  In order to overcome this rejection, applicant must file a copy of the standard (excerpts of the applicable portions are acceptable).
The remaining claims are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foti et al. (WO 2007/019551 hereinafter “Foti”).
In regards to claim 1, Foti discloses an expansion joint fitting for conveying liquid, the expansion joint fitting having first and second longitudinal ends and a longitudinal axis extending between the opposite first and second longitudinal ends, the expansion joint fitting comprising: 
a radially inner bellows (4) defining a liquid-conveying passage for conveying liquid between the first and second longitudinal ends of the expansion joint fitting; 
a radially outer bellows (5) disposed radially outward from and extending around the radially inner bellows, wherein an annular plenum (11) is defined between the radially inner bellows and the radially outer bellows.
In regards to claim 2, Foti further discloses a first annular coupling flange (15, 50) at the first longitudinal end of the expansion joint fitting, and a second annular coupling flange (70, 80) at the second longitudinal end of the expansion joint fitting, wherein the radially inner and radially outer bellows are coupled to the first and second annular coupling flanges.
In regards to claim 3, Foti further discloses the radially inner bellows includes an annular corrugated body and opposite first and second longitudinal end portions (19, 20) secured to the respective first and second annular coupling flanges, wherein each of the first and second longitudinal end portions includes an annular radial segment secured to an axial end face of a corresponding one of the first and second annular coupling flange (shown in fig. 3).
In regards to claim 4, Foti further discloses a first annular mounting bracket extending outward from the first annular coupling flange (40) toward the second annular coupling flange, wherein the first annular mounting bracket extends around a portion of the radially inner bellows; and a second annular mounting bracket (41) extending outward from the second annular coupling flange toward the first annular coupling flange, wherein the second annular mounting bracket extends around a portion of the radially inner bellows, wherein the radially outer bellows is secured to and extends between the first and second annular mounting brackets (shown in fig. 3).
In regards to claim 5, Foti further discloses an inlet port (17) secured to at least one of the first annular mounting bracket and the first annular coupling flange and in fluid communication with the annular plenum; and an outlet port (72) secured to at least one of the second annular mounting bracket and the second annular coupling flange and in fluid communication with the annular plenum.
In regards to claim 6, Foti further discloses a source of purge gas fluidly connected to the inlet port, wherein the source of purge gas is configured to deliver purge gas into the annular plenum through the inlet port (see page 5, lines 9-23).
In regards to claim 7, Foti further discloses a fluid detector fluidly connected to the outlet port to receive purge gas exiting the outlet port, wherein the fluid detector is configured to detect fluid entrained in the purge gas that has leaked into the annular plenum (see page 5, lines 9-15).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Foti as applied to claims 1-7 above, and further in view of Crum et al. (USP 5,827,377 hereinafter “Crum”).
In regards to claims 8-15, Foti does not disclose wherein the radially inner bellows comprises one or more of a nickel alloy and a reactive metal, the radially inner bellows comprises a plurality of layers, wherein an innermost layer of the radially inner bellow comprises one or more of titanium, zirconium, tantalum, the radially outer bellows comprises one or more layers of a nickel alloy, wherein other layers of the plurality of layers of the radially inner bellows comprises a nickel alloy.

It would have been obvious to one having ordinary skill in the art to modify Foti by making the bellows from nickel alloy with an innermost layer of titanium to prevent corrosion and cracking, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  

	
Claims 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Foti as applied to claims 1-7 above, and further in view of Schroder (US 2011/0042905).
In regards to claims 16 and 20, Foti discloses a flange joint assembly for conveying liquid, the flange joint assembly comprising: 
an expansion joint fitting for conveying liquid, the expansion joint fitting having first and second longitudinal ends and a longitudinal axis extending between the opposite first and second longitudinal ends, the expansion joint fitting comprising: 
a bellows (4, 5) defining a liquid-conveying passage for conveying liquid between the first and second longitudinal ends of the expansion joint fitting; 
a first annular coupling flange (15, 50) at the first longitudinal end of the expansion joint fitting, and 
a second annular coupling flange (70, 80) at the second longitudinal end of the expansion joint fitting, wherein the bellows is coupled to the first and second annular coupling flanges, 

an annular gasket (47) including an annular gasket layer generally opposing and seated on the annular gasket abutment face.
Foti does not disclose the annular gasket layer includes a radially inner annular gasket segment and a radially outer annular gasket segment surrounding the radially inner annular gasket segment, wherein the radially inner annular gasket segment comprises a first material suitable for forming a liquid-tight seal with the annular gasket abutment face, wherein the radially outer annular gasket segment comprises a second material suitable for forming a fire-rated seal with the annular gasket abutment face, wherein the radially inner annular gasket segment comprises a fluoropolymer.
However, Schroder teaches a gasket (10) with a radially inner annular gasket segment (18) and a radially outer annular gasket segment (20) surrounding the radially inner annular gasket segment, wherein the radially inner annular gasket segment comprises a first material suitable for forming a liquid-tight seal with an annular gasket abutment face (see paragraph [0016]), wherein the radially outer annular gasket segment comprises a second material suitable for forming a fire-rated seal with an annular gasket abutment face (see paragraph [0015]), and wherein the radially inner segment comprises a fluoropolymer (see paragraph [0015]).

In regards to claim 21, Schroder doesn’t expressly disclose the fluoropolymer being ePTFE. However, it would have been obvious to one having ordinary skill in the art to modify Foti by making the segment from ePTFE due to its conductivity, flexibility, etc., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  

Allowable Subject Matter
Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or suggest a flange joint assembly comprising all limitations of the claims. 
Foti shows a flange joint assembly comprising most limitations of the claims as shown above, but does not show or suggest the annular gasket layer includes a radially inner annular gasket segment and a radially outer annular gasket segment surrounding the radially inner 
Schroder shows a gasket comprising most limitations of the claims as shown above, but does not show or suggest the annular gasket layer comprises two of the annular gasket layers generally opposing one another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining prior art shows a similar flange joint assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        02/25/2021